DETAILED ACTION
	For this Office action, Claims 1-33 are pending.  Claims 20-33 have been withdrawn from consideration due to a previous restriction requirement, so Claims 1-19 are examined within this Office action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19, in the reply filed on 03 November 2022 is acknowledged.  Claims 1-19 will be examined within this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1, 13 and 15 (upon which the remaining claims are respectively dependent) each recite “a conductivity or impedance sensor (resistivity sensor in the case of Claim 1, see also additional ground of rejection below for Claim 1 and its dependents) for determining said exhaustion or depletion of said ion exchange material”; however, this limitation is considered indefinite because the claim language is unclear on how a state of exhaustion or depletion is determined from the claimed sensor.  The claims recite the sensor and structural features associated with said sensor, in addition to a controller that produces or receives a signal from said electrodes representing a conductivity or impedance measurement between the electrodes.  Since the claims do not recite any limitations regarding how the claimed apparatus/system determines the exhaustion/depletion of the ion exchange material (whether it be from the measurement, the signal associated with the controller, or some other mechanism), the claim language is unclear on whether such a determination is necessary to read on the claims.  In other words, the claims are unclear on whether a prior art reference teaching just the conductivity/impedance measurement via the electrodes would read on the claim without the determination of depletion/exhaustion.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further integrates the determination of depletion/exhaustion into the features of the apparatus/system will overcome this ground of rejection.  For purposes of this examination, the examiner will assume the controller determines said state of exhaustion or depletion.  
Claims 1-12 are further rejected under 35 U.S.C. 112(b) because Claim 1 (upon which the remaining claims are dependent) first establishes a resistivity sensor option with the conductivity and impedance sensors but then never refers to the resistivity sensor again within the claims.  This issue renders the claim indefinite because the claim is unclear whether a resistivity sensor/measurement would read on the claims or not.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that either deletes “resistivity” or includes the option with the remaining claim language will overcome this ground of rejection.  For purposes of this examination, the examiner will assume resistivity may also read on the claims.  
Claims 2 and 14 are further rejected under 35 U.S.C. 112(b) because the claim recites “the ion exchange resin”, which lacks established antecedent basis.  Claims 1 and 13 have both established an ion exchange material, but not a resin.  Applicant is urged to address this issue in the response to this Office action.  
Claim 9 is further rejected under 35 U.S.C. 112(b) because the claim recites “the average impedance, conductivity, or resistivity” without disclosing of what they would be averages.  For instance, the average could be impedance/conductivity/resistivity over time or location within the vessel.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further details the claimed average will overcome this ground of rejection.  For purposes of this examination, the examiner will assume the average is one made from all the detected measurements within the vessel.  
 Claim 11 is further rejected under 35 U.S.C. 112(b) because the claim recites “the relationship between resistivity of said ion exchange material and capacity of said ion exchange material”, which is considered indefinite because no relationship of the type has been established.  The claim is additionally indefinite because the claim language is unclear whether a resistivity is required (wherein resistivity was an option in Claim 1) to read on Claim 11. Applicant is urged to address this issue in the response to this Office action, wherein an amendment that establishes or addresses the claimed relationship will overcome this ground of rejection.  For purposes of this Office action, the examiner will assume resistivity is required.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oota et al. (herein referred to as “Oota”, US 4601201) discloses a level sensor comprising a pair of electrodes comprising similar structure to that of the electrodes in the instant claims (Abstract; Figure 6).  However, Oota makes no mention of detecting depletion of an ion exchange material; therefore, a ground of rejection cannot be made.
Heinonen et al. (herein referred to as “Heinonen”, US Pat Pub. 2016/0202103) discloses a probe for monitoring a surface level of a fluid with features similar to the electrodes of the instant claims (Abstract; Figure 3); however, the electrodes work independently of each other (Figure 3; Paragraph [0050]) and function to detect liquid level (Abstract), so a ground of rejection cannot be made.  
Yamanoue et al. (herein referred to as “Yamanoue”, US 4603581) discloses a sensing apparatus that detects fluid in a similar manner to the electrodes recited in the instant claims (Abstract; Figure 1; Col. 2, Lines 45-63).  However, the reference does not disclose a sensor with the structure of that recited in the instant claims, and no ground of rejection can be made with this reference.  
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/18/2022